Citation Nr: 1714731	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  14-44 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, including as secondary to the Veteran's service-connected low back disability.

2. Entitlement to service connection for bilateral upper extremity neuropathy, including as secondary to diabetes mellitus.

3. Entitlement to service connection for bilateral lower extremity neuropathy, including as secondary to diabetes mellitus and the Veteran's service-connected spinal condition.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from December 1955 to October 1964 and from January 1985 to November 1989.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction is retained by the RO in Roanoke, Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required on his part.


REMAND

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The "indication" of element (3) "is a low threshold."  Id. at 83.

The Veteran has been diagnosed with diabetes mellitus, type 2.  The Veteran has asserted that the condition is secondary to his other service-connected disabilities.  In particular, the Veteran has alleged that his service connected back and foot disabilities rendered him unable to physically move, and this inactivity caused his diabetes.  The Veteran's representative provided some articles that indicate there may be a connection between inactivity and diabetes mellitus, type 2.  This satisfies the "low threshold" of McClendon and an etiological opinion is necessary.

Neuropathy is known to sometimes be secondary to diabetes mellitus.  As the Veteran has been diagnosed with neuropathy, an etiological opinion is required to determine if the neuropathy is secondary to the Veteran's diabetes mellitus.  

In addition, the neuropathy, and in particular the lower extremity neuropathy, may relate to the Veteran's service connected spinal disability.  An examination and etiological opinion is necessary to determine whether a connection exists.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination with an appropriate medical professional for his diabetes mellitus.  Forward the Veteran's claims folder, including a copy of this remand, to the examiner.  After reviewing the claims folder and performing any appropriate testing, the examiner should opine on:

(a)  Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's diabetes mellitus was caused by, related to, aggravated by (i.e. permanently worsened by), or otherwise etiologically the result of the Veteran's physical inactivity?  The examiner should consider the Veteran's cited authority entitled "Lack of exercise is a major cause of chronic diseases" and "Physical Inactivity: Associated Diseases and Disorders."

(b)  If the answer to (a) is yes, is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's physical inactivity is the result of the Veteran's service-connected disabilities, including low back and left foot disabilities?

A rationale for all requested opinions shall be provided.  Reference to findings from identified studies is preferred over reference to medical literature in the abstract.  If the examiner relies on his or her medical experience as a rationale, it is appropriate to identify specifics such as an estimate of the number of patients the examiner has seen with similar conditions, the time the examiner has been practicing in the field, or any relevant specialized education or training experiences that go beyond the examiner's degree or accreditation.

If the examiner determines that an opinion cannot be rendered without result to mere speculation then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

2.  Schedule the Veteran for an examination with an appropriate medical professional for his neuropathy.  Forward the Veteran's claims folder, including a copy of this remand, to the examiner.  After reviewing the claims folder and performing any appropriate testing, the examiner should opine on:

(a)  Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's neuropathy was caused by, related to, aggravated by (i.e. permanently worsened by), or otherwise etiologically the result of the Veteran's diabetes mellitus?

(b)  Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's neuropathy was caused by, related to, aggravated by (i.e. permanently worsened by), or otherwise etiologically the result of the Veteran's service-connected spinal disability?

A rationale for all requested opinions shall be provided.  Reference to findings from identified studies is preferred over reference to medical literature in the abstract.  If the examiner relies on his or her medical experience as a rationale, it is appropriate to identify specifics such as an estimate of the number of patients the examiner has seen with similar conditions, the time the examiner has been practicing in the field, or any relevant specialized education or training experiences that go beyond the examiner's degree or accreditation.

If the examiner determines that an opinion cannot be rendered without result to mere speculation then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

3.  After completion of the above, readjudicate the Veteran's claims.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow an appropriate period of time to respond.  Then return the claim to the Board for further adjudication.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

